TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00182-CV



          John J. Rogers, Jr.; James R. Winton and Burl Richardson, Appellants

                                                v.

                       Texas Board of Architectural Examiners, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
  NO. D-1-GN-08-004634, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 The parties’ fourth joint motion to abate this cause is GRANTED, and the appeal

is ABATED until August 31, 2012. The parties shall submit either a motion to reinstate or a joint

status report concerning the status of settlement negotiations no later than August 31, 2012. Upon

reinstatement, motions for rehearing will be due no later than the tenth (10th) date following

reinstatement.



                                             ___________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: June 14, 2012